DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant filed an After Final Consideration Program Request on 01/12/2022 has been entered and made of record. This application contains 7 pending claims.  Claim(s) 1 have been amended.

Allowable Subject Matter

Claim(s) 1-7 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Applicant's arguments with regarding to the amended limitations (REMARKS 01/12/2022 pages 4-5) have been fully considered and are persuasive.

Regarding claim 1, the prior art of record alone or in combination fail to anticipate or make obvious the specific limitations of A test socket comprising: “a central pedestal including a central contact portion coming in contact with a central region of the bottom surface of the semiconductor package from below, and a plurality of insertion holes formed to correspond to a plurality of projection terminals projecting from the bottom surface of the semiconductor package, so as to allow the projection terminals to be inserted into respective insertion holes; and a circumferential pedestal separated from a periphery of the central pedestal by a space having an opening width larger than a diameter of the respective insertion holes, and including a circumferential contact portion coming in contact with a circumference of the bottom surface of the semiconductor package from below.” in combination with all the other limitations as claimed.

Upon conclusion of a comprehensive search of the pertinent prior art and consideration of arguments, the Office indicates that the claims are allowable.

Other claim(s) 2-7 depend from independent claim(s) are allowed for the same reason.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKM ZAKARIA whose telephone number is (571)270-0664.  The examiner can normally be reached on 8-5 PM (PST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUDY NGUYEN can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKM ZAKARIA/Primary Examiner, Art Unit 2868